Case 16-53032-wlh       Doc 88     Filed 10/23/20 Entered 10/23/20 14:42:49             Desc Main
                                  Document      Page 1 of 15



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                           |
                                                 |
LLOYD DOMPREH,                                   |       CHAPTER 13
                                                 |
         DEBTOR                                  |       CASE NO. 16-53032-WLH
                                                 |

                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that Lloyd Dompreh has filed a Motion to Sell and related
papers with the Court seeking an Order granting the Motion.

      PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion
in Courtroom 1403, Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta, Georgia
30303 at 10:20 AM on November 18, 2020.

        Your rights may be affected by the Court’s ruling on the Motion. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one. If you do not want the Court to
grant the relief sought in the Motion or if you want the Court to consider your views, then you
and/or your attorney must attend the hearing. You may also file a written response to the Motion
with the Clerk at the address stated below, but you are not required to do so. If you file a written
response, you must attach a certificate stating when, how and on whom (including addresses)
you served the response. Mail or deliver your response so that it is received by the Clerk at least
two business days before the hearing. The address of the Clerk’s Office is: Clerk, U.S.
Bankruptcy Court, 75 Ted Turner Dr. SW, Atlanta, Georgia 30303.

        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.

This October 23, 2020                             Respectfully Submitted,
                                                  JEFF FIELD & ASSOCIATES

                                                  /s/ Christopher J. Sleeper
342 North Clarendon Avenue                        ____________________________________
Scottdale, GA 30079                               CHRISTOPHER J. SLEEPER
404-499- 2700                                     Attorney for Debtor
contactus@fieldlawoffice.com                      State Bar No. 700884
Case 16-53032-wlh         Doc 88     Filed 10/23/20 Entered 10/23/20 14:42:49            Desc Main
                                    Document      Page 2 of 15



                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

IN RE:                                             |
                                                   |
LLOYD DOMPREH,                                     |       CHAPTER 13
                                                   |
          DEBTOR                                   |       CASE NO. 16-53032-WLH
                                                   |

                                        MOTION TO SELL

          COMES NOW Lloyd Dompreh (“Debtor”), by and through counsel, and respectfully

requests to be permitted to sell certain real property and shows the Court as follows:

                                                  1.

          Debtor filed for relief under Chapter 13 of the U.S. Bankruptcy Code on February 18,

2016.

                                                  2.

          Debtor desires to sell real property located at 3402 James Harbor Way, Gwinnett County,

Lawrenceville, GA 30044 for the purchase price of $249,900.00 as reflected on the “Purchase

and Sale Agreement” dated October 21, 2020. A copy of the “Purchase and Sale Agreement” is

attached hereto as Exhibit “A”. The house is titled in the name of Debtor and the non-filing

spouse.

                                                  3.

          All liens and encumbrances will be satisfied at the closing that is currently scheduled for

November 23, 2020. A copy of the Settlement Statement (HUD-1) is attached hereto as Exhibit

“B”.
Case 16-53032-wlh       Doc 88     Filed 10/23/20 Entered 10/23/20 14:42:49            Desc Main
                                  Document      Page 3 of 15



                                                4.

       Debtor is seeking a payoff amount on the second mortgage, but Debtor expects sufficient

proceeds to satisfy all liens. Any net proceeds owing to Debtor shall be paid to the Chapter 13

Trustee for distribution to allowed claims in order to pay the remaining balance of the case.

                                                5.

       Debtor requests that the 14-day appeal period regarding orders on the sale of real

property of the estate be waived to allow for expeditious closing.

                                                6.

       Jeff Field & Associates is entitled to compensation in the amount of $500.00 for

prosecuting a Motion to Sell pursuant to the attorney client agreement, attorney disclosure

statement and chapter 13 plan in the case. Debtor requests additional compensation in the

amount of $500.00

       WHEREFORE, Debtor prays

       1. That the Court approve the Motion to Sell Real Property;

       2. That the Court approve the compensation for Debtor’s realtor as described in the

           purchase agreement and application to employ professional;

       3. That Jeff Field & Associates be awarded additional compensation of $500.00 to be

           paid at closing;

       4. For such other relief as the Court orders just and proper.
Case 16-53032-wlh    Doc 88    Filed 10/23/20 Entered 10/23/20 14:42:49   Desc Main
                              Document      Page 4 of 15




      This October 23, 2020
                                          Respectfully Submitted,
                                          JEFF FIELD & ASSOCIATES

                                         /s/ Christopher J. Sleeper
                                          ____________________________________
                                          CHRISTOPHER J. SLEEPER
                                          Attorney for Debtor
                                          State Bar No. 700884
                                          342 North Clarendon Avenue
                                          Scottdale, GA 30079
                                          404-499- 2700
                                          contactus@fieldlawoffice.com
           Case 16-53032-wlh             Doc 88       Filed 10/23/20 Entered 10/23/20 14:42:49                               Desc Main
                                                     Document      Page 5 of 15
                                          URCHASE AND SALE AGREEMENT
                                       Offer Date:   October 21, 2020


                                                                                                                                      2020 rinting
A. KEY TERMS AND COND T ONS
  1.     urchase and Sale. The undersigned buyer(s (“Buyer agree to buy and the undersigned seller(s (“Seller agree to sell the real
       property described below including all fixtures, improvements and landscaping therein (“ roperty on the terms and conditions set forth
       in this Agreement.
       a. ro erty dentification: Address: 3402 JAMES HARBOR Way
          CityLawrenceville                      , County      Gwinnett                                     , Georgia, ip Code   30044-3443
          MLS Number: 6797340                                               Tax arcel .D. Number: R6155-108
       b. Legal Descri tion: The legal description of the roperty is [select one of the following below]:
            (1 attached as an exhibit hereto
             (2 Condominium (attach F204 Condominium Resale urchase and Sale Exhibit
             (3 the same as described in Deed Book         , age          , et. seq., of the land records of the above county OR
             (4 Land Lot(s                        of the   6                          District,                                      Section/ GMD,
                  Lot 19       , Block A                        , Unit                     , hase/Section
                 of James Harbor                                                                                 Subdivision/Development, according
                  to the plat recorded in lat Book 61                    , age 182            , et. seq., of the land records of the above county.
  2.    urchase rice of ro erty to be aid by Buyer.                            3. Closing Costs.
         249,900.00                                                               Seller s Contribution at Closing:         4,000.00
  4. Closing Date and ossession.
     Closing Date shall be November 23, 2020                      with possession of the roperty transferred to Buyer
         at Closing OR           days after Closing at      o clock    AM       M (attach F219 Temporary Occupancy Agreement .
  5. Holder of Earnest Money (“Holder . ( f Holder is Closing 6. Closing Attorney/Law Firm.
     Attorney, F510 must be attached as an exhibit hereto, and F511
     must be signed by Closing Attorney.
                                                                        Nogales & Associates
   Virtual Properties Realty                                                   770-263-9990
  7. Earnest Money. Earnest Money shall be paid by              check       cash or      wire transfer of immediately available funds as follows:
        a.                                         as of the Offer Date.
        b. 2,000.00                               within 3      days from the Binding Agreement Date.
        c.                                                                                                                                  .
  8. ns ection and Due Diligence.
     a. Due Diligence eriod: roperty is being sold subject to a Due Diligence eriod of 8              days from the Binding Agreement Date.
     b. O tion ayment for Due Diligence eriod: n consideration of Seller granting Buyer the option to terminate this Agreement, Buyer:
        (1 has paid Seller 10.00 in nonrefundable option money, the receipt and sufficiency of which is hereby acknowledged plus
        (2 shall pay Seller additional option money of                                by    check or     wire transfer of immediately available
             funds either    as of the Offer Date OR       within       days from the Binding Agreement Date. Any additional option money
             paid by Buyer to Seller    shall (subject to lender approval or    shall not be applied toward the purchase price at closing and
             shall not be refundable to Buyer unless the closing fails to occur due to the default of the Seller.
 9. Lead-Based aint. To the best of Seller s knowledge, the residential dwelling(s on the roperty (including any portion thereof or
     painted fixture therein    was (attach F316 Lead-Based aint Exhibit OR            was not built prior to 1978.
 10. Brokerage Relationshi s in this Transaction.
     a. Selling Broker is Virtual Properties Realty.com and is:                b. Listing Broker is Maximum One Executive Realtors and is:
        (1     representing Buyer as a client.                                    (1    representing Seller as a client.
        (2     working with Buyer as a customer.                                  (2    working with Seller as a customer.
        (3     acting as a dual agent representing Buyer and Seller.              (3    acting as a dual agent representing Buyer and Seller.
        (4     acting as a designated agent where:                                (4    acting as a designated agent where:

             has been assigned to exclusively represent Buyer.                          has been assigned to exclusively represent Seller.
       c. Material Relationshi Disclosure: The material relationships required to be disclosed by either Broker are as follows:
          N/A
 11. Time Limit of Offer. The Offer set forth herein expires at   9:00       o clock P .m. on the date October        22, 2020                      .
 Buyer(s nitials                                                             Seller(s nitials
TH S FORM S CO YR GHTED AND MAY ONLY BE USED N REAL ESTATE TRANSACT ONS N WH CH ROBERTO FUENTES             S NVOLVED AS A REAL ESTATE
L CENSEE. UNAUTHOR ED USE OF THE FORM MAY RESULT N LEGAL SANCT ONS BE NG BROUGHT AGA NST THE USER AND SHOULD BE RE ORTED TO THE
GEORG A ASSOC AT ON OF REALTORS® AT (770 451-1831.
Co yright 2020 by Georgia Association of REALTORS®, nc.                              F201, urchase and Sale Agreement, age 1 of 8, 01/01/20
            Case 16-53032-wlh               Doc 88  Filed 10/23/20 Entered 10/23/20 14:42:49                                  Desc Main
B. CORRES OND NG ARAGRA                            Document
                                         HS FOR SECT ON A        Page 6 of 15

 1.    urchase and Sale.
      a. Warranty: Seller warrants that at the time of closing Seller will convey good and marketable title to said roperty by limited warranty
         deed subject only to: (1 oning (2 general utility, sewer, and drainage easements of record as of the Binding Agreement Date and
         upon which the improvements (other than any driveway or walkway do not encroach (3 declarations of condominium and declarations
         of covenants, conditions and restrictions of record on the Binding Agreement Date and (4 leases and other encumbrances specified in
         this Agreement. Buyer agrees to assume Seller s responsibilities in any leases specified in this Agreement.
      b. Examination: Buyer may examine title and obtain a survey of the roperty and furnish Seller with a written statement of title objections
         at or prior to the closing. f Seller fails or is unable to satisfy valid title objections at or prior to the closing or any unilateral extension
         thereof, which would prevent the Seller from conveying good and marketable title to the roperty, then Buyer, among its other
         remedies, may terminate the Agreement without penalty upon written notice to Seller. Good and marketable title as used herein shall
         mean title which a title insurance company licensed to do business in Georgia will insure at its regular rates, subject only to standard
         exceptions.
      c. Title nsurance: Buyer hereby directs any mortgage lender involved in this transaction to quote the cost of title insurance based upon
         the presumption that Buyer will be obtaining an enhanced title insurance policy since such a policy affords Buyer greater coverage.

 2.     urchase rice to be aid by Buyer. The urchase rice shall be paid in U.S. Dollars at closing by wire transfer of immediately available
      funds, or such other form of payment acceptable to the closing attorney.

 3. Closing Costs.
    a. Seller s Contribution at Closing: At closing, Seller shall make the referenced Seller s Monetary Contribution which Buyer may use to
       pay any cost or expense of Buyer related to this transaction. Buyer acknowledges that Buyer s mortgage lender(s may not allow the
       Seller s Monetary Contribution, or the full amount thereof, to be used for some costs or expenses. n such event, any unused portion of
       the Seller s Monetary Contribution shall remain the property of the Seller. The Seller shall pay the fees and costs of the closing
       attorney: (1 to prepare and record title curative documents and (2 for Seller not attending the closing in person.
    b. tems aid by Buyer: At closing, Buyer shall pay: (1 Georgia property transfer tax (2 the cost to search title and tax records and
       prepare the limited warranty deed and (3 all other costs, fees and charges to close this transaction, except as otherwise provided
       herein.
    c. rorations: Ad valorem property taxes, community association fees, solid waste and governmental fees and utility bills for which
       service cannot be terminated as of the date of closing shall be prorated as of the date of closing. n the event ad valorem property
       taxes are based upon an estimated tax bill or tax bill under appeal, Buyer and Seller shall, upon the issuance of the actual tax bill or the
       appeal being resolved, promptly make such financial adjustments between themselves as are necessary to correctly prorate the tax bill.
         n the event there are tax savings resulting from a tax appeal, third party professional costs to handle the appeal may be deducted
       from the savings for that tax year before re-prorating. Any pending tax appeal for the year in which the roperty is sold shall be
       deemed assigned to Buyer at closing.

 4. Closing Date and ossession.
    a. Right to Extend the Closing Date: Buyer or Seller may unilaterally extend the closing date for eight (8 days upon notice to the other
       party given prior to or on the date of closing if: (1 Seller cannot satisfy valid title objections (excluding title objections that: (a can be
       satisfied through the payment of money or by bonding off the same and (b do not prevent Seller from conveying good and marketable
       title, as that term is defined herein, to the roperty (2 Buyer s mortgage lender (even in “all cash transactions where Buyer is
       obtaining a mortgage loan or the closing attorney is delayed and cannot fulfill their respective obligations by the date of closing,
       provided that the delay is not caused by Buyer or (3 Buyer has not received required estimates or disclosures and Buyer is prohibited
       from closing under federal regulations. The party unilaterally extending the closing date shall state the basis for the delay in the notice
       of extension. f the right to unilaterally extend the closing date is exercised once by either the Buyer or Seller, the right shall thereafter
       terminate.
    b. Keys and O eners: At Closing, Seller shall provide Buyer with all keys, door openers, codes and other similar equipment pertaining to
       the roperty.

 5. Holder of Earnest Money. The earnest money shall be deposited into Holder s escrow/trust account (with Holder being permitted to retain
    the interest if the account is interest bearing not later than: (a five (5 banking days after the Binding Agreement Date hereunder or (b
    five (5 banking days after the date it is actually received if it is received after the Binding Agreement Date. f Buyer writes a check for
    earnest money and the same is deposited into Holder s escrow/trust account, Holder shall not return the earnest money until the check has
    cleared the account on which the check was written. n the event any earnest money check is dishonored by the bank upon which it is
    drawn, or earnest money is not timely paid, Holder shall promptly give notice of the same to Buyer and Seller. Buyer shall have three (3
    banking days from the date of receiving the notice to cure the default and if Buyer does not do so, Seller may within seven (7 days
    thereafter terminate this Agreement upon notice to Buyer. f Seller fails to terminate the Agreement timely, Seller s right to terminate based
    on the default shall be waived.

 6. Closing Attorney/Law Firm. Buyer shall have the right to select the closing attorney to close this transaction, and hereby selects the
    closing attorney referenced herein. n all cases where an individual closing attorney is named in this Agreement but the closing attorney is
    employed by or an owner, shareholder, or member in a law firm, the law firm shall be deemed to be the closing attorney. f Buyer s
    mortgage lender refuses to allow that closing attorney to close this transaction, Buyer shall select a different closing attorney acceptable to
    the mortgage lender. The closing attorney shall represent the mortgage lender in any transaction in which the Buyer obtains mortgage
    financing (including transactions where the method of payment referenced herein is “all cash . n transactions where the Buyer does not
    obtain mortgage financing, the closing attorney shall represent the Buyer.



Co yright   2020 by Georgia Association of REALTORS®, nc.                                          F201, urchase and Sale Agreement, age 2 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88        Filed 10/23/20 Entered 10/23/20 14:42:49                        Desc Main
 7. Earnest Money.                                      Document      Page 7 of 15
    a. Entitlement to Earnest Money: Subject to the paragraph below, Buyer shall be entitled to the earnest money upon the: (1 failure of
       the parties to enter into a binding agreement (2 failure of any unexpired contingency or condition to which this Agreement is subject
       (3 termination of this Agreement due to the default of Seller or (4 termination of this Agreement in accordance with a specific right to
       terminate set forth in the Agreement. Otherwise, the earnest money shall be applied towards the purchase price of the roperty at
       closing or if other funds are used to pay the purchase price then the earnest money shall be returned to Buyer.
    b. Disbursement of Earnest Money: Holder shall disburse the earnest money upon: (1 the closing of roperty (2 a subsequent
       written agreement of Buyer and Seller (3 an order of a court or arbitrator having jurisdiction over any dispute involving the earnest
       money or (4 the failure of the parties to enter into a binding agreement (where there is no dispute over the formation or enforceability
       of the Agreement . n addition, Holder may disburse the earnest money upon a reasonable interpretation of the Agreement, provided
       that Holder first gives all parties at least ten (10 days notice stating to whom and why the disbursement will be made. Any party may
       object to the proposed disbursement by giving written notice of the same to Holder within the ten (10 day notice period. Objections not
       timely made in writing shall be deemed waived. f Holder receives an objection and, after considering it, decides to disburse the earnest
       money as originally proposed, Holder may do so and send notice to the parties of Holder s action. f Holder decides to modify its
       proposed disbursement, Holder shall first send a new ten (10 day notice to the parties stating the rationale for the modification and to
       whom the disbursement will now be made. Holder shall disburse the earnest money to Seller by check in the event Holder: (1 makes a
       reasonable interpretation of the Agreement that the Agreement has been terminated due to Buyer s default and (2 sends the required
       ten (10 day notice of the proposed disbursement to Buyer and Seller. The above-referenced check shall constitute liquidated damages
       in full settlement of all claims of Seller against Buyer and the Brokers in this transaction. Holder may require Seller to sign a -9 before
       issuing a check to Seller for liquidated damages of 600 or more. Such liquidated damages are a reasonable pre-estimate of Seller s
       actual damages, which damages the parties agree are difficult to ascertain and are not a penalty.
    c. nter leader: f an earnest money dispute cannot be resolved after a reasonable time, Holder may interplead the earnest money into a
       court of competent jurisdiction if Holder is unsure who is entitled to the earnest money. Holder shall be reimbursed for and may deduct
       its costs, expenses and reasonable attorney s fees from any funds interpleaded. The prevailing defendant in the interpleader lawsuit
       shall be entitled to collect its attorney s fees, court costs and the amount deducted by Holder to cover Holder s costs and expenses
       from the non-prevailing defendant.
    d. Hold Harmless: All parties hereby covenant and agree to: (1 indemnify and hold Holder harmless from and against all claims, injuries,
       suits and damages arising out of the performance by Holder of its duties (2 not to sue Holder for any decision of Holder to disburse
       earnest money in accordance with this Agreement.

 8. ns ection and Due Diligence.
    a. Right to ns ect ro erty: Upon prior notice to Seller, Buyer and/or Buyer s representatives shall have the right to enter the roperty
       at Buyer s expense and at reasonable times (including immediately prior to closing to inspect, examine, test, appraise and survey
         roperty. Seller shall cause all utilities, systems and equipment to be on so that Buyer may complete all inspections. Buyer agrees to
       hold Seller and all Brokers harmless from all claims, injuries and damages relating to the exercise of these rights and shall promptly
       restore any portion of the roperty damaged or disturbed from testing or other evaluations to a condition equal to or better than the
       condition it was in prior to such testing or evaluation. f Buyer is concerned that the roperty may have been used as a laboratory for
       the production of methamphetamine, or as a dumpsite for the same, Buyer should review the National Clandestine Laboratory Register
          Georgia at www.dea.gov.
    b. Duty to ns ect Neighborhood: n every neighborhood there are conditions which different buyers may find objectionable. Buyer shall
       have the sole duty to become familiar with neighborhood conditions that could affect the roperty such as landfills, quarries, power
       lines, airports, cemeteries, prisons, stadiums, odor and noise producing activities, crime and school, land use, government and
       transportation maps and plans. t shall be Buyer s sole duty to become familiar with neighborhood conditions of concern to Buyer. f
       Buyer is concerned about the ossibility of a registered sex offender residing in a neighborhood in which Buyer is
       interested, Buyer should review the Georgia Violent Sex Offender Registry available on the Georgia Bureau of nvestigation
       Website at www.gbi.georgia.gov.
    c. Warranties Transfer: Seller agrees to transfer to Buyer, at closing, subject to Buyer s acceptance thereof (and at Buyer s expense, if
       there is any cost associated with said transfer , Seller s interest in any existing manufacturer s warranties, service contracts, termite
       treatment and/or repair guarantee and/or other similar warranties which, by their terms, may be transferable to Buyer.
    d. ro erty Sold “As- s Unless this Agreement is Subject to Due Diligence eriod:
       (1 General: Unless the roperty is being sold subject to a Due Diligence eriod referenced herein, the roperty shall be sold "as-is"
           with all faults. Even if the roperty is sold “as-is Seller is required under Georgia law to disclose to the Buyer latent or hidden
           defects in the roperty which Seller is aware and which could not have been discovered by the Buyer upon a reasonable inspection
           of the property. The inclusion of a Due Diligence eriod herein shall: (a during its term make this Agreement an option contract in
           which Buyer may decide to proceed or not proceed with the purchase of the roperty for any or no reason and (b be an
           acknowledgement by Seller that Buyer has paid separate valuable consideration of 10 for the granting of the option.
       (2 ur ose of Due Diligence eriod: During the Due Diligence eriod, Buyer shall determine whether or not to exercise Buyer's
           option to proceed or not proceed with the purchase of the roperty. f Buyer has concerns with the roperty, Buyer may during the
           Due Diligence eriod seek to negotiate an amendment to this Agreement to address such concerns.
       (3 Notice of Decision Not To roceed: Buyer shall have elected to exercise Buyer's option to purchase the roperty unless prior to
           the end of any Due Diligence eriod, Buyer notifies Seller of Buyer's decision not to proceed by delivering to Seller a notice of
           termination of this Agreement. n the event Buyer does not terminate this Agreement prior to the end of the Due Diligence eriod,
           then: (a Buyer shall have accepted the roperty "as-is" subject to the terms of this Agreement and (b Buyer shall no longer have
           any right to terminate this Agreement based upon the Due Diligence eriod.
    e. Re airs: All agreed upon repairs and replacements shall be performed in a good and workmanlike manner prior to closing.

 9. Lead-Based aint. f any portion of a residential dwelling on the roperty was built prior to 1978, the Lead-Based aint Exhibit (F316 is
    hereby attached as an exhibit to this Agreement. The term “residential dwelling includes any painted fixture or material used therein that
    was built or manufactured prior to 1978.
Co yright   2020 by Georgia Association of REALTORS®, nc.                                     F201, urchase and Sale Agreement, age 3 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88     Filed 10/23/20 Entered 10/23/20 14:42:49                             Desc Main
 10. Brokerage Relationshi                           Document
                                 s in this Transaction.            Page 8 of 15
     a. Agency Disclosure: No Broker in this transaction shall owe any duty to Buyer or Seller greater than what is set forth in their brokerage
        engagements and the Brokerage Relationships in Real Estate Transactions Act, O.C.G.A. 10-6A-1 et. seq.
        (1 No Agency Relationshi : Buyer and Seller acknowledge that, if they are not represented by Brokers in a client relationship, they
            are each solely responsible for protecting their own interests, and that Broker s role is limited to performing ministerial acts for that
            party.
        (2 Consent to Dual Agency: f Broker is acting as dual agent in this transaction, Buyer and Seller consent to the same and
            acknowledge having been advised of the following:
            i. Dual Agency Disclosure: [Applicable only if Broker is acting as a dual agent in this transaction.]
                (a As a dual agent, Broker is representing two clients whose interests are or at times could be different or even adverse
                (b Broker will disclose all adverse material facts relevant to the transaction and actually known to the dual agent to all parties in
                    the transaction except for information made confidential by request or instructions from each client which is not otherwise
                    required to be disclosed by law
                (c Buyer and Seller do not have to consent to dual agency and the consent of Buyer and Seller to dual agency has been
                    given voluntarily and the parties have read and understand their brokerage engagement agreements.
                (d Notwithstanding any provision to the contrary contained herein Buyer and Seller each hereby direct Broker while acting as a
                    dual agent to keep confidential and not reveal to the other party any information which could materially and adversely affect
                    their negotiating position.
            ii. Designated Agency Disclosure: f Broker in this transaction is acting as a designated agent, Buyer and Seller consent to the
                same and acknowledge that each designated agent shall exclusively represent the party to whom each has been assigned as a
                client and shall not represent in this transaction the client assigned to the other designated agent.
     b. Brokerage: Seller has agreed to pay Listing Broker(s a commission pursuant to a separate brokerage engagement agreement
        entered into between the parties and incorporated herein by reference (“Listing Agreement . The Listing Broker has agreed to share
        that commission with the Selling Broker. The closing attorney is hereby authori ed and directed to pay the Broker(s at closing, their
        respective portions of the commissions out of the proceeds of the sale. f the sale proceeds are insufficient to pay the full commission,
        the party owing the commission shall pay any shortfall at closing. The acceptance by the Broker(s of a partial real estate commission
        at the closing shall not relieve the party owing the same from paying the remainder after the closing (unless the Broker(s have
        expressly agreed in writing to accept the amount paid in full satisfaction of the Broker(s claim to a commission . The Brokers herein
        are signing this Agreement to reflect their role in this transaction and consent to act as Holder if either of them is named as such. This
        Agreement and any amendment thereto shall be enforceable even without the signature of any Broker referenced herein.
     c. Disclaimer: Buyer and Seller have not relied upon any advice or representations of Brokers other than what is included in this
        Agreement. Brokers shall have no duty to inspect the roperty or to advise Buyer or Seller on any matter relating to the roperty which
        could have been revealed through a survey, appraisal, title search, Official Georgia ood nfestation Report, utility bill review, septic
        system inspection, well water test, tests for radon, asbestos, mold, methamphetamine, and lead-based paint moisture test of stucco or
        synthetic stucco, inspection of the roperty by a professional, construction expert, structural engineer or environmental engineer
        review of this Agreement and transaction by an attorney, financial planner, mortgage consultant or tax consultant and consulting
        appropriate governmental officials to determine, among other things and without limitation, the oning of roperty, whether any
        condemnation action is pending or has been filed or other nearby governmental improvements are planned. Buyer and Seller
        acknowledge that Broker does not perform or have expertise in any of the above tests, inspections, and reviews or in any of the matters
        handled by the professionals referenced above. Buyer and Seller should seek independent expert advice regarding any matter of
        concern to them relative to the roperty and this Agreement. Buyer and Seller acknowledge that Broker shall not be responsible to
        monitor, supervise, or inspect any construction or repairs to roperty and such tasks clearly fall outside the scope of real estate
        brokerage services. f Broker has written any special stipulations herein, the party for whom such special stipulations were written: a
        confirms that each such stipulation reflects the party s complete understanding as to the substance and form of the special stipulations
        b hereby adopts each special stipulation as the original work of the party and c hereby agrees to indemnify and hold Broker who
        prepared the stipulation harmless from any and all claims, causes of action, suits, and damages arising out of or relating to such
        special stipulation. Buyer acknowledges that when and if Broker answers a question of Buyer or otherwise describes some aspect of
        the roperty or the transaction, Broker is doing so based upon information provided by Seller rather than the independent knowledge of
        Broker (unless Broker makes an independent written disclosure to the contrary .

 11. Time Limit of Offer. The Time Limit of the Offer shall be the date and time referenced herein when the Offer expires unless prior to that
     date and time both of the following have occurred: (a the Offer has been accepted by the party to whom the Offer was made and (b
     notice of acceptance of the Offer has been delivered to the party who made the Offer.

C.   OTHER TERMS AND COND T ONS

 1. Notices.
    a. Generally: All notices given hereunder shall be in writing, legible and signed by the party giving the notice. n the event of a dispute
       regarding notice, the burden shall be on the party giving notice to prove delivery. The requirements of this notice paragraph shall apply
       even prior to this Agreement becoming binding. Notices shall only be delivered: (1 in person (2 by courier, overnight delivery service
       or by certified or registered U.S. mail (hereinafter collectively “Delivery Service or (3 by e-mail or facsimile. The person delivering or
       sending the written notice signed by a party may be someone other than that party.
    b. Delivery of Notice: A notice to a party shall be deemed to have been delivered and received upon the earliest of the following to occur:
       (1 the actual receipt of the written notice by a party (2 in the case of delivery by a Delivery Service, when the written notice is
       delivered to an address of a party set forth herein (or subsequently provided by the party following the notice provisions herein ,
       provided that a record of the delivery is created (3 in the case of delivery electronically, on the date and time the written notice is
       electronically sent to an e-mail address or facsimile number of a party herein (or subsequently provided by the party following the notice
       provisions herein . Notice to a party shall not be effective unless the written notice is sent to an address, facsimile number or e-mail
       address of the party set forth herein (or subsequently provided by the party following the notice provisions herein .
Co yright   2020 by Georgia Association of REALTORS®, nc.                                       F201, urchase and Sale Agreement, age 4 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88        Filed 10/23/20 Entered 10/23/20 14:42:49 Desc Main
    c. When Broker Authori ed to Acce            t Notice for Client: ExceptPage
                                                        Document             where 9
                                                                                   theof 15 is acting in a dual agency capacity, the Broker and
                                                                                       Broker
       any affiliated licensee of the Broker representing a party in a client relationship shall be authori ed agents of the party and notice to any
       of them shall for all purposes herein be deemed to be notice to the party. Notice to an authori ed agent shall not be effective unless the
       written notice is sent to an address, facsimile number or e-mail address of the authori ed agent set forth herein (or subsequently
       provided by the authori ed agent following the notice provisions herein . Except as provided for herein, the Broker s staff at a physical
       address set forth herein of the Broker or the Broker s affiliated licensees are authori ed to receive notices delivered by a Delivery
       Service. The Broker, the Broker s staff and the affiliated licensees of the Broker shall not be authori ed to receive notice on behalf of a
       party in any transaction in which a brokerage engagement has not been entered into with the party or in which the Broker is acting in a
       dual agency capacity. n the event the Broker is practicing designated agency, only the designated agent of a client shall be an
       authori ed agent of the client for the purposes of receiving notice.

 2. Default.
    a. Remedies of Seller: n the event this Agreement fails to close due to the default of Buyer, Seller s sole remedy shall be to retain the
       earnest money as full liquidated damages. Seller expressly waives any right to assert a claim for specific performance. The parties
       expressly agree that the earnest money is a reasonable pre-estimate of Seller s actual damages, which damages the parties agree are
       difficult to ascertain. The parties expressly intend for the earnest money to serve as liquidated damages and not as a penalty.
    b. Remedies of Buyer: n the event this Agreement fails to close due to the default of Seller, Buyer may either seek the specific
       performance of this Agreement or terminate this Agreement upon notice to Seller and Holder, in which case all earnest money deposits
       and other payments Buyer has paid towards the purchase of the roperty shall be returned to Buyer following the procedures set forth
       elsewhere herein.
    c. Rights of Broker: n the event this Agreement is terminated or fails to close due to the default of a party hereto, the defaulting party
       shall pay as liquidated damages to every broker involved in this Agreement the commission the broker would have received had the
       transaction closed. For purposes of determining the amount of liquidated damages to be paid by the defaulting party, all written
       agreements establishing the amount of commission to be paid to any broker involved in this transaction are incorporated herein by
       reference. The liquidated damages referenced above are a reasonable pre-estimate of the Broker(s actual damages and are not a
       penalty.
    d. Attorney s Fees: n any litigation or arbitration arising out of this Agreement, including but not limited to breach of contract claims
       between Buyer and Seller and commission claims brought by a broker, the non-prevailing party shall be liable to the prevailing party for
       its reasonable attorney s fees and expenses.

 3. Risk of Damage to ro erty. Seller warrants that at the time of closing the roperty and all items remaining with the roperty, if any, will
    be in substantially the same condition (including conditions disclosed in the Seller s roperty Disclosure Statement as of the Offer Date,
    except for changes made to the condition of roperty pursuant to the written agreement of Buyer and Seller. At time of possession, Seller
    shall deliver roperty clean and free of trash, debris, and personal property of Seller not identified as remaining with the roperty.
    Notwithstanding the above, if the roperty is destroyed or substantially damaged prior to closing, Seller shall promptly give notice to Buyer
    of the same and provide Buyer with whatever information Seller has regarding the availability of insurance and the disposition of any
    insurance claim. Buyer or Seller may terminate this Agreement without penalty not later than fourteen (14 days from receipt of the above
    notice. f Buyer or Seller do not terminate this Agreement, Seller shall cause roperty to be restored to substantially the same condition as
    on the Offer Date. The date of closing shall be extended until the earlier of one year from the original date of closing, or seven (7 days
    from the date that roperty has been restored to substantially the same condition as on the Offer Date and a new certificate of occupancy
    (if required is issued.

 4. Other rovisions.
    a. Condemnation: Seller shall: (1 immediately notify Buyer if the roperty becomes subject to a condemnation proceeding and (2
       provide Buyer with the details of the same. Upon receipt of such notice, Buyer shall have the right, but not the obligation for 7 days
       thereafter, to terminate this Agreement upon notice to Seller in which event Buyer shall be entitled to a refund of all earnest money and
       other monies paid by Buyer toward the roperty without deduction or penalty. f Buyer does not terminate the Agreement within this
       time frame, Buyer agrees to accept the roperty less any portion taken by the condemnation and if Buyer closes, Buyer shall be
       entitled to receive any condemnation award or negotiated payment for all or a portion of the roperty transferred or conveyed in lieu of
       condemnation.
    b. Consent to Share Non- ublic nformation: Buyer and Seller hereby consent to the closing attorney preparing and distributing an
       American Land Title Association (“ALTA Estimated Settlement Statement-Combined or other combined settlement statement to
       Buyer, Seller, Brokers and Brokers affiliated licensees working on the transaction reflected in this Agreement for their various uses.
    c. Duty to Coo erate: All parties agree to do all things reasonably necessary to timely and in good faith fulfill the terms of this
       Agreement. Buyer and Seller shall execute and deliver such certifications, affidavits, and statements required by law or reasonably
       requested by the closing attorney, mortgage lender and/or the title insurance company to meet their respective requirements.
    d. Electronic Signatures: For all purposes herein, an electronic or facsimile signature shall be deemed the same as an original
       signature provided, however, that all parties agree to promptly re-execute a conformed copy of this Agreement with original signatures
       if requested to do so by, the buyer s mortgage lender or the other party.
    e. Entire Agreement, Modification and Assignment: This Agreement constitutes the sole and entire agreement between all of the
       parties, supersedes all of their prior written and verbal agreements and shall be binding upon the parties and their successors, heirs
       and permitted assigns. No representation, promise or inducement not included in this Agreement shall be binding upon any party
       hereto. This Agreement may not be amended or waived except upon the written agreement of Buyer and Seller. Any agreement to
       terminate this Agreement or any other subsequent agreement of the parties relating to the roperty must be in writing and signed by
       the parties. This Agreement may not be assigned by Buyer except with the written approval of Seller which may be withheld for any
       reason or no reason. Any assignee shall fulfill all the terms and conditions of this Agreement.
    f. Extension of Deadlines: No time deadline under this Agreement shall be extended by virtue of it falling on a Saturday, Sunday or
       federal holiday except for the date of closing.


Co yright   2020 by Georgia Association of REALTORS®, nc.                                      F201, urchase and Sale Agreement, age 5 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88Filed 10/23/20 Entered 10/23/20 14:42:49 Desc Main
    g.                                          Document       Page issues
         GAR Forms: The Georgia Association of REALTORS , nc. (“GAR  10 ofcertain
                                                                           15 standard real estate forms. These GAR forms are
         frequently provided to the parties in real estate transactions. No party is required to use any GAR form. Since these forms are generic
         and written with the interests of multiple parties in mind, they may need to be modified to meet the specific needs of the parties using
         them. f any party has any questions about his or her rights and obligations under any GAR form, he or she should consult an attorney.
         The parties hereto agree that the GAR forms may only be used in accordance with the licensing agreement of GAR. hile GAR forms
         may be modified by the parties, no GAR form may be reproduced with sections removed, altered or modified unless the changes are
         visible on the form itself or in a stipulation, addendum, exhibit or amendment thereto.
    h.   Governing Law and nter retation: This Agreement may be signed in multiple counterparts each of which shall be deemed to be an
         original and shall be interpreted in accordance with the laws of Georgia. No provision herein, by virtue of the party who drafted it, shall
         be interpreted less favorably against one party than another. All references to time shall mean the time in Georgia. f any provision
         herein is to be unenforceable, it shall be severed from this Agreement while the remainder of the Agreement shall, to the fullest extent
         permitted by law, continue to have full force and effect as a binding contract.
    i.   No Authority to Bind: No Broker or affiliated licensee of Broker, by virtue of this status, shall have any authority to bind any party
         hereto to any contract, provisions herein, amendments hereto, or termination hereof. However, if authori ed in this Agreement, Broker
         shall have the right to accept notice on behalf of a party. Additionally, any Broker or real estate licensee involved in this transaction may
         perform the ministerial act of filling in the Binding Agreement Date. n the event of a dispute over the Binding Agreement Date, it may
         only be resolved by the written agreement of the Buyer and Seller.
    j.   Notice of Binding Agreement Date: The Binding Agreement Date shall be the date when a party to this transaction who has accepted
         an offer or counteroffer to buy or sell real property delivers notice of that acceptance to the party who made the offer or counteroffer in
         accordance with the Notices section of the Agreement. Notice of the Binding Agreement Date may be delivered by either party (or the
         Broker working with or representing such party to the other party. f notice of accurate Binding Agreement Date is delivered, the party
         receiving notice shall sign the same and immediately return it to the other party.
    k.   Statute of Limitations: All claims of any nature whatsoever against Broker(s and/or their affiliated licensees, whether asserted in
         litigation or arbitration and sounding in breach of contract and/or tort, must be brought within two (2 years from the date any claim or
         cause of action arises. Such actions shall thereafter be time-barred.
    l.   Survival of Agreement: The following shall survive the closing of this Agreement: (1 the obligation of a party to pay a real estate
         commission (2 any warranty of title (3 all representations of Seller regarding the roperty (4 the section on condemnation and (5
         any obligations which the parties herein agree shall survive the closing or may be performed or fulfilled after the closing.
    m.   Terminology: As the context may require in this Agreement: (1 the singular shall mean the plural and vice versa and (2 all pronouns
         shall mean and include the person, entity, firm, or corporation to which they relate. The letters “N.A. or “N/A , if used in this Agreement,
         shall mean “Not Applicable , except where the context would indicate otherwise.
    n.   Time of Essence: Time is of the essence of this Agreement.

 5. Definitions.
    a. Banking Day: A “Banking Day shall mean a day on which a bank is open to the public for carrying out substantially all of its banking
       functions. For purposes herein, a “Banking Day shall mean Monday through Friday excluding federal holidays.
    b. Binding Agreement Date: The “Binding Agreement Date shall be the date when a party to this transaction who has accepted an offer
       or counteroffer to buy or sell real property delivers notice of that acceptance to the party who made the offer or counteroffer in
       accordance with the Notices section of the Agreement. Once that occurs, this Agreement shall be deemed a Binding Agreement.
    c. Broker: n this Agreement, the term “Broker shall mean a licensed Georgia real estate broker or brokerage firm and its affiliated
       licensees unless the context would indicate otherwise.
    d. Business Day: A “Business Day shall mean a day on which substantially all businesses are open for business. For all purposes
       herein, a “Business Day shall mean Monday through Friday excluding federal holidays.
    e. Material Relationshi : A material relationship shall mean any actually known personal, familial, social, or business relationship
       between the broker or the broker s affiliated licensees and any other party to this transaction which could impair the ability of the broker
       or affiliated licensees to exercise fair and independent judgment relative to their client.

 6. WARN NG TO BUYERS AND SELLERS: BEWARE OF CYBER-FRAUD. Fraudulent e-mails attempting to get the buyer and/or seller to
    wire money to criminal computer hackers are increasingly common in real estate transactions. Specifically, criminals are impersonating the
    online identity of the actual mortgage lender, closing attorney, real estate broker or other person or companies involved in the real estate
    transaction. n that role, the criminals send fake wiring instructions attempting to trick buyers and/or sellers into wiring them money related
    to the real estate transaction, including, for example, the buyer s earnest money, the cash needed for the buyer to close, and/or the seller s
    proceeds from the closing. These instructions, if followed, will result in the money being wired to the criminals. n many cases, the
    fraudulent email is believable because it is sent from what appears to be the email address/domain of the legitimate company or person
    responsible for sending the buyer or seller wiring instructions. The buyer and/or seller should verify wiring instructions sent by email by
    independently looking up and calling the telephone number of the company or person purporting to have sent them. Buyers and sellers
    should never call the telephone number provided with wiring instructions sent by email since they may end up receiving a fake verification
    from the criminals. Buyer and sellers should be on special alert for: 1 emails directing the buyer and/or seller to wire money to a bank or
    bank account in a state other than Georgia and 2 emails from a person or company involved in the real estate transaction that are slightly
    different (often by one letter, number, or character from the actual email address of the person or company.




Co yright   2020 by Georgia Association of REALTORS®, nc.                                        F201, urchase and Sale Agreement, age 6 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88
                                            Filed 10/23/20 Entered 10/23/20 14:42:49                                 Desc Main
 7.                                        Document      Page 11 of
      L M T ON BROKER S L AB L TY. BUYER AND SELLER ACKNOWLEDGE     15 BROKER(S :
                                                                 THAT
      a. SHALL, UNDER NO C RCUMSTANCES, HAVE ANY L AB L TY GREATER THAN THE AMOUNT OF THE REAL ESTATE
         COMM SS ON A D HEREUNDER TO BROKER (EXCLUD NG ANY COMM SS ON AMOUNT A D TO A COO ERAT NG REAL
         ESTATE BROKER, F ANY OR, F NO REAL ESTATE COMM SS ON S A D TO BROKER, THAN A SUM NOT TO EXCEED
          100 AND
      b. NOTW THSTAND NG THE ABOVE, SHALL HAVE NO L AB L TY N EXCESS OF 100 FOR ANY LOSS OF FUNDS AS THE
         RESULT OF W RE OR CYBER FRAUD.

 8. Exhibits and Addenda. All exhibits and/or addenda attached hereto, listed below, or referenced herein are made a part of this Agreement.
    f any such exhibit or addendum conflicts with any preceding paragraph (including any changes thereto made by the parties , said exhibit
    or addendum shall control:
        All Cash Sale Exhibit (F401 “
        Back-up Agreement Contingency Exhibit (F604 “
         Closing Attorney Acting as Holder of Earnest Money Exhibit (F510 “
         Community Association Disclosure Exhibit (F322 “
         Condominium Resale urchase and Sale Exhibit (F204 “
         Conventional Loan Contingency Exhibit (F404 “ A
         FHA Loan Contingency Exhibit (F407 “
         Lead-Based aint Exhibit (F316 “
         Lease urchase and Sale Exhibit (F207 (to be used with F916 “
         Lease for Lease/ urchase Agreement (F916 (to be used with F207 “
         Legal Description Exhibit (F807 or other “
         Loan Assumption Exhibit (F416 “
         Sale or Lease of Buyer s roperty Contingency Exhibit (F601 “
         Seller s roperty Disclosure Statement Exhibit (F301, F304, F307 or F310 “    B
         Survey of roperty as Exhibit “
         Temporary Occupancy Agreement for Seller after Closing Exhibit (F219 “
         USDA-RD Loan Contingency Exhibit (F413 “
         VA Loan Contingency Exhibit (F410 “
         Other
         Other

 S EC AL ST ULAT ONS: The following Special Stipulations, if conflicting with any exhibit, addendum, or preceding paragraph (including any
 changes thereto made by the parties , shall control:

 1. Seller to include all kitchen appliances in the sale of the property.

 2. Seller to provide the buyer with a clean termite letter prior to closing date.




      Additional S ecial Sti ulations are attached.

Co yright   2020 by Georgia Association of REALTORS®, nc.                                 F201, urchase and Sale Agreement, age 7 of 8, 01/01/20
            Case 16-53032-wlh              Doc 88
                                        Filed 10/23/20 Entered 10/23/20 14:42:49 Desc Main
                                      Document
Buyer Acce tance and Contact nformation
                                                     Page  12 of 15
                                                       Seller Acce tance and Contact nformation


1 Buyer s Signature                                                    1 Seller s Signature
   Jose M Torres
    rint or Type Name                             Date                     rint or Type Name                             Date

  Buyer s Address for Receiving Notice                                   Seller s Address for Receiving Notice




  Buyer s hone Number:           Cell      Home          ork             Seller s hone Number:         Cell      Home           ork
   josetorres101@yahoo.com
  Buyer s E-mail Address                                                 Seller s E-mail Address


2 Buyer s Signature                                                    2 Seller s Signature

    rint or Type Name                             Date                     rint or Type Name                             Date

  Buyer s Address for Receiving Notice                                   Seller s Address for Receiving Notice




  Buyer s hone Number:           Cell      Home          ork             Seller s hone Number:         Cell      Home           ork

  Buyer s E-mail Address                                                 Seller s E-mail Address

      Additional Signature age (F267 is attached.                            Additional Signature age (F267 is attached.


Selling Broker/Affiliated Licensee Contact nformation                  Listing Broker/Affiliated Licensee Contact nformation
   Virtual Properties Realty.com                                         Maximum One Executive Realtors
  Selling Brokerage Firm                                                 Listing Broker Firm


  Broker/Affiliated Licensee Signature            Date                   Broker/Affiliated Licensee Signature            Date
  ROBERTO FUENTES                       268746                           GAIL A ADAMS                            210405
    rint or Type Name                   GA Real Estate License #           rint or Type Name                    GA Real Estate License #
  (404) 944-7482                        (678) 954-8057                    (404) 229-2893                       (678) 666-1332
  Licensee s hone Number                Fax Number                       Licensee s hone Number                Fax Number
  roberto.fuentes@live.com                                                gail@righttouchrealty.com
  Licensee s E-mail Address                                              Licensee s Email Address
  NAMAR
  REALTOR        Membership                                              REALTOR      Membership
  2750 Premiere Pkwy Suite 200                                           1005 Alderman Dr. Suite 113
  Broker s Address                                                       Broker s Address
  Duluth, GA 30097                                                       Alpharetta, GA 30005
  (770) 495-5050                        (770) 622-5055                    (770) 835-4311                        (770) 835-4332
  Broker s hone Number                  Fax Number                       Broker s hone Number                  Fax Number
  VIRT01                         H-31589                                  MXOE01                     H-75108
  MLS Office Code                Brokerage Firm License Number           MLS Office Code             Brokerage Firm License Number



Binding Agreement Date: The Binding Agreement Date in this transaction is the date of
and has been filled in by                                                             .



Co yright   2020 by Georgia Association of REALTORS®, nc.                                 F201, urchase and Sale Agreement, age 8 of 8, 01/01/20
Case 16-53032-wlh        Doc 88     Filed 10/23/20 Entered 10/23/20 14:42:49            Desc Main
                                   Document      Page 13 of 15



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                            |
                                                  |
LLOYD DOMPREH,                                    |       CHAPTER 13
                                                  |
         DEBTOR                                   |       CASE NO. 16-53032-WLH
                                                  |

                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served a true and exact copy of the foregoing “Notice

of Hearing” and “Motion to Sell” to the following:

Nancy J. Whaley, Chapter 13 Trustee               Electronically

Lloyd Dompreh
3402 James Harbor Way
Lawrenceville, GA 30044

All Creditors On The
Attached Mailing Matrix

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

         Dated: October 23, 2020                  Respectfully Submitted,
                                                  JEFF FIELD & ASSOCIATES

                                                  /s/ Christopher J. Sleeper
                                                   ____________________________________
                                                   CHRISTOPHER J. SLEEPER
                                                   Attorney for Debtor
                                                   State Bar No. 700884
342 North Clarendon Avenue
Scottdale, GA 30079
404-499- 2700
contactus@fieldlawoffice.com
               Case 16-53032-wlh       Doc 88   Filed 10/23/20           Entered 10/23/20 14:42:49      Desc Main
Label Matrix for local noticing            BB&TDocument          Page 14 of 15            (p)BB AND T
113E-1                                     200 West Second St                             PO BOX 1847
Case 16-53032-wlh                          Winston Salem, NC 27101-4049                   WILSON NC 27894-1847
Northern District of Georgia
Atlanta
Fri Oct 23 14:38:39 EDT 2020
Bank of America                            CBE Group                                      Lisa F. Caplan
150 N College St                           1309 Technology Pkwy                           Rubin Lublin, LLC
MC NC1-028-22-01                           Cedar Falls, IA 50613-6976                     Suite 100
Charlotte, NC 28202-2398                                                                  3145 Avalon Ridge Place
                                                                                          Peachtree Corners, GA 30071-1570

Cavalry SPV I, LLC                         Cavalry SPV I, LLC                             Cavalry SPV I, LLC
500 Summit Lake Drive                      500 Summit Lake Drive, Ste 400                 as assignee of Bank of America/FIA Card
Suite 4                                    Valhalla, NY 10595-2321                        Services, N.A.
Valhalla, NY 10595-1340                                                                   500 Summit Lake Drive, Ste 400
                                                                                          Valhalla, NY 10595-2321

(p)CITIBANK                                Enhanced Recovery                              Fay Servicing, LLC
PO BOX 790034                              8014 Bayberry Rd.                              440 S. LaSalle
ST LOUIS MO 63179-0034                     Jacksonville, FL 32256-7412                    Chicago, IL 60605-5011



R. Jeffrey Field                           First National Credit                          (p)GEORGIA DEPARTMENT OF REVENUE
Jeffrey Field & Associates                 610 Waltham Way                                COMPLIANCE DIVISION
342 North Clarendon Avenue                 Sparks, NV 89437-6695                          ARCS BANKRUPTCY
Scottdale, GA 30079-1320                                                                  1800 CENTURY BLVD NE SUITE 9100
                                                                                          ATLANTA GA 30345-3202

Michelle Rene Ghidotti-Gonsalves           IC System                                      IRS Insolvency Unit
The Law Offices of Michelle Ghidotti       Attn: Bankruptcy                               401 W. Peachtree St., NW
1920 Old Tustin Ave.                       PO Box 64794                                   Room 400, Stop 334-D
Santa Ana, CA 92705-7811                   Saint Paul, MN 55164-0794                      Atlanta, GA 30308


A. Michelle Hart Ippoliti                  Brian K. Jordan                                Lewis N. Jones
McCalla Raymer Leibert Pierce, LLC         Aldridge Pite, LLP                             220 Peachtree Street N.W. 1260
1544 Old Alabama Rd.                       Suite 500 - Fifteen Piedmont Center            Peachtree Center Tower
Roswell, GA 30076-2102                     3575 Piedmont Road, NE                         Atlanta, GA 30318
                                           Atlanta, GA 30305-1636

Lydia Bukari Dompreh                       (p)DSNB MACY S                                 (p)PENDERGAST AND ASSOCIATES P C
3402 James Harbor Way                      CITIBANK                                       211 PERIMETER CENTER PARKWAY
Lawrenceville, GA 30044-3443               1000 TECHNOLOGY DRIVE MS 777                   SUITE 300
                                           O FALLON MO 63368-2222                         ATLANTA GA 30346-1305


Medical Data System                        Merarry Avera                                  Ciro A. Mestres
dba Medical Revenue Service                4131 Arcadia Industrial Circle                 McCalla Raymer Leibert Pierce, LLC
2001 9th Ave Ste 312                       Lilburn, GA 30047-2906                         1544 Old Alabama Road
Vero Beach, FL 32960-6413                                                                 Roswell, GA 30076-2102


Midland Funding LLC                        Mike Grisham                                   (p)NATIONAL CREDIT SYSTEMS
8875 Aero Drive Ste 200                    275 Robert Road                                ATTN MELANIE MAYFIELD
San Diego, CA 92123-2255                   Atlanta, GA 30316                              3750 NATURALLY FRESH BLVD
                                                                                          ATLANTA GA 30349-2964
                  Case 16-53032-wlh            Doc 88      Filed 10/23/20        Entered 10/23/20 14:42:49               Desc Main
Regions Bank                                          Regions Bank
                                                         Document           Page 15 of 15                  Marc E. Ripps
P.O. Box 10063                                        P.O. Box 11007                                       Marc E. Ripps, Esq.
Birmingham, AL 35202-0063                             Birmingham, AL 35288-0001                            P O Box 923533
                                                                                                           Norcross, GA 30010-3533


S. Louis Shiappa                                      Sams Club/GEMB                                       D. Anthony Sottile
1427 Roswell Road                                     P.O. Box 103104                                      Sottile & Barile, LLC
Marietta, GA 30062-3668                               Roswell, GA 30076-9104                               394 Wards Corner Road, Suite 180
                                                                                                           Loveland, OH 45140-8362


Southwest Credit Systems                              Tradd A. Bosch                                       U. S. Attorney
4120 International Parkway                            3565 Piedmont Road NE                                600 Richard B. Russell Bldg.
Ste 1100                                              Bldg 4 Suite 205                                     75 Ted Turner Drive, SW
Carrollton, TX 75007-1958                             Atlanta, GA 30305-8202                               Atlanta, GA 30303-3315


U.S. Bank Trust National Association as Trus          U.S. Bank Trust National Association, as Tru         United Guaranty Residential
of Cabana Series III Trust                            C/O SN Servicing Corp.                               Insurance Co. of SC
c/o SN Servicing Corporation                          323 5th Street                                       327 Hillsborough St.
323 Fifth Street                                      Eureka, CA 95501-0305                                Raleigh, NC 27603-1725
Eureka, CA 95501-0305

Wilmington Savings Fund Society, FSB, as tru
Carrington Mortgage Services
Bankruptcy Department
1600 South Douglass Road, Suite 200-A
Anaheim, CA 92806-5951



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                  Citibank USA                                         Georgia Department of Revenue
Bankruptcy Section                                    CitiCorp Credit                                      Compliance Division
PO Box 1847, 100-50-01-51                             P.O. Box 20507                                       1800 Century Blvd., NE, S9100
Wilson, NC 27894                                      Kansas City, MO 64195                                Atlanta, GA 30345


Macys/Dsnb                                            Anthony Maselli                                      National Credit Systems
9111 Duke Blvd                                        Shapiro, Pendergast & Hasty, LLP                     P.O. Box 312125
Mason, OH 45040                                       211 Perimeter Center Parkway, NE                     Atlanta, GA 31131
                                                      Suite 300
                                                      Atlanta, GA 30346




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Enhanced Recovery Corp                             (d)A. Michelle Hart Ippoliti                         End of Label Matrix
8014 Bayberry Rd                                      McCalla Raymer Leibert Pierce, LLC                   Mailable recipients    42
Jacksonville, FL 32256-7412                           1544 Old Alabama Road                                Bypassed recipients     2
                                                      Roswell, GA 30076-2102                               Total                  44
